1    ADAM PAUL LAXALT
      Attorney General
2    JARED M. FROST (Bar No. 11132)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3177 (phone)
6    (702) 486-3773 (fax)
     Email: jfrost@ag.nv.gov
7
     Attorneys for Defendants State of Nevada,
8    ex rel the Nevada Board of Prison Commissioners;
     State of Nevada, ex rel the Nevada Department of
9    Corrections; Brian Sandoval; Adam P. Laxalt;
     Barbara Cegavske; James Cox; Dwight Neven;
10   Anthony Scillia; Isidro Baca; Cole Morrow;
     Jerry Howell; Jennifer Nash; and Nicholas
11   Galbiso

12

13

14                           UNITED STATES DISTRICT COURT

15                                   DISTRICT OF NEVADA

16   DARIO OLIVAS,                                       Case No. 2:14-cv-01801-JCM-VCF

17                     Plaintiff,

18   v.                                             STIPULATION AND ORDER TO
                                                    EXTEND RESPONSE DEADLINE
19   STATE OF NEVADA ex rel. DEPT. OF
     CORRECTIONS; NICHOLAS GALBISO,                 (Second Request Or First Request
20   individually; et al.,                           Following Order On Defendants’
                                                           Motion To Dismiss)
21                     Defendants.

22

23         Plaintiff Dario Olivas, by and through his attorney, Travis N. Barrick, Esq., and

24   Defendants State of Nevada, ex rel the Nevada Board of Prison Commissioners; State of

25   Nevada, ex rel the Nevada Department of Corrections; Brian Sandoval; Adam P. Laxalt;

26   Barbara Cegavske; James Cox; Dwight Neven; Anthony Scillia; Isidro Baca; Cole Morrow;

27   Jerry Howell; Jennifer Nash; and Nicholas Galbiso, by and through counsel, Adam Paul

28   Laxalt, Nevada Attorney General, and Jared M. Frost, Senior Deputy Attorney General, of



30                                         Page 1 of 3
1    the State of Nevada, Office of the Attorney General, hereby stipulate and agree to an eleven
2    (11) day extension of the deadline to respond to Plaintiff’s Fourth Amended Complaint.
3          On March 5, 2018, Plaintiff filed his Fourth Amended Complaint. ECF No. 48. On
4    May 4, 2018, Defendants filed a Motion to Dismiss the Fourth Amended Complaint. ECF
5    No. 56. On November 27, 2018, the Court granted in part and denied in part Defendants’
6    Motion to Dismiss. ECF No. 59. Absent an extension, Defendants are required to file an
7    Answer or other response to the Fourth Amended Complaint by December 11, 2018. See
8    Fed. R. Civ. P. 12(a)(4) (if the Court denies a motion filed under Rule 12, the responsive
9    pleading must be served within 14 days after notice of the Court’s action).
10         The parties here state that there is good cause for an extension. Defendants recently
11   presented a settlement proposal for Plaintiff’s consideration and are evaluating a possible
12   interlocutory appeal of the Court’s order denying Defendants’ qualified immunity
13   arguments. See Knox v. Southwest Airlines, 124 F.3d 1103, 1107 (9th Cir. 1997) (“[W]e have
14   jurisdiction over an interlocutory appeal from the denial of qualified immunity where the
15   appeal focuses on whether the defendants violated a clearly established law given the
16   undisputed facts . . . .”). In the event of either settlement or an appeal, filing a response
17   and triggering the discovery period would not be necessary and would not serve the
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


30                                           Page 2 of 3
1    interests of judicial economy. Therefore, the parties submit that there is good cause to
2    extend Defendants’ response deadline for an additional eleven (11) days.
3          DATED this 11th day of December, 2018.
4

5     GALLIAN WELKER & BECKSTROM, LC                 ADAM PAUL LAXALT
                                                     Attorney General
6

7     By: /s/ Travis N. Barrick                      By: /s/ Jared M. Frost
      Travis N. Barrick                              Jared M. Frost
8     Nevada Bar No. 9257                            Nevada Bar No. 11132
      540 E. St. Louis Avenue                        555 E. Washington Avenue, Ste. 3900
9     Las Vegas, NV 89104                            Las Vegas, NV 89101
10    Attorneys for Plaintiff                        Attorneys for Defendants

11

12         SO ORDERED. Defendants shall have until December 21, 2018, to file a response
13   to Plaintiff’s Fourth Amended Complaint.

14
             December 13
     Dated ___________________________, 2018.
15

16

17                                              ____________________________________________
                                                UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28


30                                          Page 3 of 3
